Citation Nr: 1639645	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to a compensable evaluation for residuals of a right radius fracture. 

3.  Entitlement to an evaluation greater than 10 percent for residuals of a right heel fracture. 

4.  Entitlement to an evaluation greater than 10 percent prior to February 16, 2006, and in excess of 30 percent thereafter for chronic right shoulder separation, status post distal clavicle resection surgery.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and an April 2007 decision by the Atlanta RO in Decatur, Georgia.  The case was certified by the Atlanta RO.  

In November 2007, a Decision Review Officer (DRO) hearing was held.  

In July 2010, a hearing was held before the undersigned sitting at the RO.  The hearing transcript has been associated with the record. 

In an August 2011 Board decision, the Veteran's petitions to reopen his claims for service connection for posttraumatic stress disorder (PTSD) and a low back disability were granted.  The Veteran was granted service connection for PTSD.  The remaining claims on appeal were remanded for additional development.  As will be discussed herein, the Board finds that the AOJ substantially complied with the remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims processing system.


FINDINGS OF FACT

1.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.

2.  For the appeal period, the Veteran's residuals of a right radius fracture have manifested as subjective complaints of numbness and constant pain without nonunion in the lower half of the radius with false movement or the loss of bone substance, without nonunion in the upper half of the radius or malunion with bad alignment of the radius.

3.  For the appeal period, the Veteran's residuals of a right heel fracture manifested with moderate, but not moderately severe or severe, limitation of function with occasional swelling and subjective complaints of constant pain. 

4.  For the period prior to December 6, 2005, the Veteran's chronic right shoulder separation, status post distal clavicle resection surgery, has manifested by subjective complaints of pain and loss of range of motion but not limited to shoulder level, with normal muscle strength; without ankylosis of the scaphulohumeral articulation, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus.   

5.  For the period beginning December 6, 2005, to February 16, 2006, the Veteran's chronic right shoulder separation, status post distal clavicle resection surgery, has manifested by subjective complaints of pain and loss of range of motion limited to shoulder level but not midway between side and shoulder level, with normal muscle strength; without ankylosis of the scaphulohumeral articulation, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus. 

6.  For the period beginning February 16, 2006, the Veteran's chronic right shoulder separation status post distal clavicle resection surgery, has manifested by subjective complaints of pain, fatigue, weakness, lack of endurance, and functional impairment and loss of range of motion but not limited to 25 degrees from the side, with normal muscle strength; without ankylosis of the scaphulohumeral articulation, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  For the entire appeal period, the criteria for a compensable rating for residuals of a right radius fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.27, 4.71a, Diagnostic Code 5212 (2015).

3.  For the entire appeal period, the criteria for a rating in excess of 10 percent for residuals of a right heel fracture have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.3, 4.6, 4.7, 4.14, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5271-5284 (2015).

4.  For the period prior to December 6, 2005, the criteria for a rating in excess of 10 percent for chronic right shoulder separation, status post distal clavicle resection surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.   §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5201 (2015). 

5.  For the period beginning December 6, 2005 to February 16, 2006, the criteria for a rating of 20 percent for chronic right shoulder separation, status post distal clavicle resection surgery, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5201 (2015).

6.  For the period beginning February 16, 2006, the criteria for a rating in excess of 30 percent for chronic right shoulder separation, status post distal clavicle resection surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.   §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The Board concludes that VA's duty to notify was satisfied by letters in April 2004 and July 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R.       § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, private treatment records and VA treatment records have been obtained and considered.  Moreover, he has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in July 1995, May 2004, October 2006, October 2011, July 2013 and November 2014 to determine the severity of his residuals of a right radius fracture, residuals of a right heel fracture, and his chronic right shoulder separation as well as the nature and etiology of his low back disability.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes or adjudication purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected residuals of a right radius fracture and a right heel fracture, his chronic right shoulder separation as well his claimed low back disability as they include interviews with the Veteran, a review of the record, full examinations, as well as addressed the relevant rating criteria.  Moreover, the opinions as to the etiology of the Veteran's low back disability offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, neither the Veteran nor his representative has alleged that his residuals of a right radius fracture and a right heel fracture, or his chronic right shoulder separation have worsened in severity since the last VA examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings for his service-connected residuals of a right radius fracture and a right heel fracture, and his chronic right shoulder separation as well as his claim for service connection for a low back disability and no further examination is necessary with regard to these claims.

As noted in the Introduction, the Board previously remanded this case in August 2011 for further development.  In this regard, the Board directed the AOJ to schedule the Veteran for VA examinations to determine the current severity of his service-connected residuals of a right radius fracture and a right heel fracture, and his chronic right shoulder separation as well as the nature and etiology of any diagnosed low back disability.  Such examinations were conducted in November 2014.  Thus, the Board finds that the AOJ has substantially complied with the August 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claim 

Governing Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

The Veteran contends that his claimed low back disability was the result of his service specifically his time as a paratrooper performing several parachute jumps with rough landings and his time with a tank division.  He also contends that his back pain began to "really start acting up" after a work related injury he suffered in 2003. 

Service treatment records were negative for complaints, treatments or diagnoses related to any low back injuries, however there are complaints of low back pain.  A May 1984 service retention examination found the Veteran's lower extremities and spine to be normal.  An additional May 1987 retention examination found the Veteran's lower extremities and spine to be normal.  

During a July 1995 VA General Examination, the Veteran was diagnosed with a history of low back pain syndrome.  However, the VA examiner provided no etiological opinion.  The examiner noted the Veteran's complaints of back pain especially at night when he would lay down.  Upon physical examination, the examiner found the Veteran's forward bending of the lumbar vertebrae to be 90 degrees and backward extension of the lumbar vertebrae was 20 degrees.  The Veteran's lateral flexion of the thoracic vertebrae was 30 degrees to the left and 45 degrees to the right.  The Veteran's rotation of the lumbar vertebrae was 40 degrees bilaterally.  Radiology reports revealed a normal spine. 

Post-service treatment records reflected the Veteran's complaints of back pain which he reported began while he was a paratrooper and assigned to a tank division but was "stable."  The Veteran reported that his back began to really "act up" after a work related injury that he suffered in September 2003.  The Veteran was diagnosed with mild degenerative disc disease in his lumbar spine in 2003.  Private medical records from February 2003 reflect the Veteran's reports of a back injury sustained while working as a corrections officer.  The Veteran reported that he was involved in a tussle on January 20, 2003.  The Veteran reported that he injured his back and his right upper extremity during the incident.  At the time, the Veteran denied any history of back problems.  

VA treatment records reflect that the Veteran underwent rehabilitation for his low back pain and sought treatment through VA chiropractors who repeatedly found the Veteran's back range of motion to be within normal limits.  Private treatment notes from November 2003 reflect "some decrease in the lordotic curve of the lumbar spine...Flexion 100% with a lateral shift to the left during flexion and return to upright.  Extension minimal to moderate loss, especially in the upper lumbar and lower lumbar regions."  An MRI performed in October 2004 reported negative results showing "vertebral bodies maintain normal height and alignment.  No fractures or dislocations.  The intervertebral disc spaces are maintained.  The sacroiliac joints are normal bilaterally."  Private treatment notes and examinations in October and November 2004 indicate that the Veteran's back condition was related to the injury he received while on the job in January 2003, noting that since that time he "has been having longstanding low back pain."

In October 2004, the Veteran filed a claim with the Georgia State Board of Worker's Compensation.  The claim notes that the Veteran suffered injuries to his back, right elbow, right hand and fingers while working as a corrections officer in January 2003.  The claim also indicates that the first date of such disabilities was January 20, 2003. 

During his July 2010 hearing, the Veteran testified that he injured his back as a result of his active military service.  The Veteran contends that he injured his back as a result of his "some 94 jumps from military aircraft" as a paratrooper.  The Veteran contends that he sought treatment for his back while in the service. 

An October 2011 VA Disability Benefits Questionnaire (DBQ) report reflected the Veteran's reports of low back pain since the 1980s which he attributed to his numerous parachute jumps and rough landings.  The Veteran also reported an increase in pain, spasms and weakness as well as decreased motion during flare ups which occur about three to four times a month.  The Veteran reported some numbness about the pelvis and hips but denied other radicular type symptoms.  The Veteran also denied any bowl or bladder incontinence or any erectile dysfunction.  Upon physical examination the examiner noted no apparent scoliosis and no abnormal lordosis or kyphosis in the thoracolumbar spine.  The examiner found no objective evidence of pain, spasms, weakness, atrophy or guarding.  The examiner found the Veteran's forward flexion to be to 90 degrees or greater with evidence of painful motion at 70 degrees.  The examiner found the Veteran's extension was 30 degrees or greater with painful motion at 20 degrees.  The Veteran's right lateral flexion was to 30 degrees or greater with painful motion at 20 degrees.  The Veteran's left lateral flexion was to 30 degrees or greater with painful motion at 20 degrees.  The examiner found the Veteran's right lateral rotation to be to 30 degrees or greater with evidence of painful motion at 20 degrees.  And the examiner found the Veteran's left lateral rotation to be to 25 degrees with evidence of painful motion at 20 degrees.  The Veteran was able to perform repetitive testing and the examiner found no additional limitation in the Veteran's range of motion following repetitive testing.  The examiner found no localized tenderness or pain to palpation and no guarding or muscle spasms.  The examiner diagnosed the Veteran with mild degenerative arthritis of the thoracolumbar spine and opined that his current condition was less likely than not related to his period of service.  The examiner supported his conclusion with the rationale that he "did not identify any entries during the period of active duty service that indicated any significant spine injury...There was an on-the-job injury after the veteran was released from active duty service."  

An October 2011 statement submitted by the Veteran reports that during his on the job injury which occurred in January 2003, that he injured only his right elbow.  The Veteran does not mention any injury to his back or resulting physical therapy and chiropractor visits.  

During a November 2014 VA DBQ both a General Medical Opinion as well as a Back DBQ, the Veteran reported that his back began hurting during his active service when he was a paratrooper.  The Veteran reported that his back was "stable" and started to "really" act up after a work related injury in 2003.  The Veteran reported that he suffers pain with twisting movements and that the pain is associated with muscle spasms.  The Veteran reported that he has no radicular symptoms and that he sought treatment through a chiropractor.  

The examiner's report reflected that after a review of the Veteran's records, he found no documented visits for a back injury while in service, but that the Veteran had a very well documented back injury related to his on the job incident which he suffered in January 2003, several years after his discharge.  The examiner opined that the Veteran's back in jury was less likely than not related to his active duty service but rather related to his on the job injury several years later. 

Analysis

The Board has first considered whether service connection is warranted on a presumptive basis for the claimed low back disorder.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis in his back to a degree of 10 percent within the one year following his active duty service discharge in December 1993.  In this regard, the Veteran' service treatment records are negative for such disease and, as he has reported conflicting dates of onset, his statements regarding such are not credible.  As such, presumptive service connection based upon a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R.   §§ 3.307, 3.309. 

The Board has also considered whether service connection is warranted on a direct basis.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  In this regard, the Board places great probative weight on the VA examiners' opinions that the Veteran's disability was not related to his service as a review of the medical records did not support such a nexus with regards to his back and that the most likely etiology of the disability was his on the job injury post service in January 2003.  These opinions had clear conclusions and supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of record demonstrates that the current low back disability is not related to service, service connection is not warranted.  The Board notes that there is no contrary opinion of record.

The Board notes that the Veteran has generally contended that his low back disability is related to his service specifically his time as a paratrooper and his assignment to a tank division.  While the Veteran is competent to describe his current and past symptoms, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's low back disability and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his purported symptoms of a low back disability during service as well as its current manifestations, the Board accords such statements regarding the etiology of such disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a low back disability requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non probative evidence. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his low back disability and his service.  In contrast, the VA examiners took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service paratrooper jumps and his assertions regarding any time served in a tank division as well as the current nature of his low back disability.  Therefore, the Board accords greater probative weight to the VA examiners' opinions. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had experienced back symptoms during service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, while the Veteran has alleged that he suffered from low back symptoms during service, his service treatment records are silent for complaints or treatment for back injuries, and his May 1987 retention examination found his spine to be normal.  During the Veteran's July 1995 VA examination, he reported low back pain especially at night when he slept, but made no reference to his active military service.  In his October 2004 claim for workers compensation, he claimed he suffered an injury to his back and that such disability began in January 2003, in addition, the Veteran reported to his private physician in February 2003 that he injured his back while working as a corrections officer and that he had no history of back problems prior.  However, during his July 2010 hearing, the Veteran testified that his back pain began during service as a result of his jumps as a paratrooper.  Further, during the Veteran's VA examinations in October 2011 and November 2014, the Veteran reported that his back problems began in service and stabilized but that his post service injury exacerbated his condition.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset of his back disability to be not credible.

Therefore, the Board finds that a low back disability is not shown to be causally or etiologically related to any disease, injury, or incident during service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102; Gilbert, supra.



III.  Claims for Increased Evaluations

Governing Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

Again the Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales, supra.  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims. 

Residuals of a Right Radius Fracture

The Veteran contends that a higher rating is warranted for his residuals of a right radial fracture.  In an August 2006 substantive appeal (VA Form 9), the Veteran wrote that the residuals of his fracture caused him constant pain.  During the July 2010 hearing, the Veteran testified that the progression of his condition was not due to his on the job injury which he suffered in January 2003 but was the result of the natural progression of his condition coupled with his age. 

The Veteran's residuals of a right radial fracture are rated under Diagnostic Code 5212, impairment of the radius.  Under Diagnostic Code 5212, malunion of the major and minor arms with bad alignment is assigned a 10 percent rating.  Nonunion of the major and minor arms in the upper half is assigned a 20 percent rating.  Nonunion of the radius of the minor arm in the lower half, with false movement without loss of bone substance or deformity is assigned a 20 percent rating, and the major arm is assigned a 30 percent rating.  Nonunion of the radius of the minor arm in the lower half with false movement with loss of bone substance (1 inch (2.5 cms) or more) and marked deformity warrants a 30 percent rating, and the major arm warrants a 40 percent rating.  38 C.F.R. § 4.71(a).

A May 2004 VA examination report reflects the Veteran's reports of limited range of motion, pain and numbness in his fingers.  The Veteran reported that his symptoms were constant.  The examiner noted that the Veteran had a prosthetic implant of the right arm at his elbow near the radial bone and that there was painful motion near the implanted joint and weakness of the implanted joint.  Upon physical examination the examiner found that the Veteran's right elbow range of motion was normal and that that it was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner further reported that X-ray findings of the right forearm were within normal limits. 

An October 2011 VA Elbow and Forearm DBQ reflects the Veteran's reports that he first injured his right elbow and forearm while on active duty while playing basketball.  The Veteran was told that he had a fracture of his right elbow but was not treated with a cast but rather his arm was in a sling.  After discharge from service the Veteran again injured his right arm during an on the job incident in January 2003.  The Veteran reported that he had constant pain which started in the lateral aspect of his right elbow and radiated down the dorsal aspect of his arm into his wrist.  The Veteran rated his pain as a seven out of ten and that while he did not describe any instability of is elbow, he indicated that it occasionally gave out on him and that he occasionally suffered numbness.  The Veteran reported flare ups which impacted the function of his elbow and forearm.  

Upon physical examination, the examiner noted that the Veteran was right hand dominant and noted a 5.5 inch surgical scar over the Veteran's right elbow, the examiner observed normal flexion and extension without pain.  The examiner noted that the Veteran's scar was neither painful nor unstable and was not greater than 39 square centimeters.  The examiner observed a negative Tinel's with percussion over the median nerve at the wrist.  The examiner found the posture of the hands to be normal with no atrophy in any of the muscle groups.  The examiner found the radial, median, and ulnar nerves to all be normal.  The examiner found that upon examination of the right elbow and forearm there was not "any significant functional impairment.  X-ray was normal."  The examiner found that the Veteran's range of motion was within normal limits noting that right elbow flexion ended at 145 degrees or greater and noted no objective evidence of painful motion and that there was no limitation of extension with no objective evidence of painful motion.  The examiner noted that the Veteran was able to perform repetitive use testing and that there was no additional limitation in range of motion.  The examiner found no functional loss for either of the Veteran's upper extremities.  The examiner found no localized tenderness or pain on palpation and the Veteran's muscle strength was normal.  The examiner found no conditions of the flail joint, joint fracture or impairment of supination or pronation.  The examiner found no impairment of the radius, no malunion or nonunion of the arm and noted that the Veteran's condition would not impact his ability to work. 

A July 2013 VA Elbow and Forearm DBQ noted that the Veteran had a right radius fracture which had been diagnosed in 1990 but had since resolved.  The Veteran reported that his condition had gotten worse and that he had a decrease in his range of motion and difficulty lifting objects.  The Veteran reported that he suffered from flare ups which impacted his range of motion, lifting, and his ability to perform day to day activities. 

Upon physical examination, the examiner found the Veteran's range of motion to be within normal limits.  The examiner reported the Veteran's right and left elbow flexion to be to 145 degrees or greater with no objective evidence of painful motion.  The examiner reported that the Veteran's right and left elbow extension was to 110 degrees or greater with no objective evidence of painful motion.  The examiner reported that the Veteran was able to perform repetitive testing and that his post test range of motion measurements showed no change.  The examiner found that the Veteran did not have additional limitation of range of motion following repetitive use testing and that he had no functional loss or functional impairment.  The examiner found no pain on palpation and no ankylosis.  The examiner found the Veterans muscle strength to be normal.  The examiner found no flail joint, joint fracture or impairment of supination or pronation.  The examiner noted that the right forearm X-rays were within normal limits.  The examiner found that the Veteran's right forearm supination ended at 85 degrees and that there was no objective evidence of painful motion.  The examiner found that the Veteran's right forearm pronation ended at 80 degrees and that there was no objective evidence of painful motion.  The Veteran's right forearm post testing supination ended at 85 degrees and posttest pronation ended at 80 degrees.  The examiner found no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the Veteran's elbow joint.  The examiner found the Veteran's condition to be resolved.  

A November 2014 VA General Medical Opinion and Elbow and Forearm Conditions DBQs reflect the Veteran's complaints of right arm pain when lifting heavy objects.  The examiner found that the Veteran's original right radius injury occurred in 1990 while playing basketball.  However, the examiner found that there were no further complaints involving the Veteran's right arm/radius until his on the job injury in January 2003 which resulted in right ulnar transposition surgery in December 2004.  The examiner opined that the Veterans condition "was clearly related to the injury on the job...Therefore his complaints related to the right arm are related to the on the job injury and not service connected injury."  

The November 2014 examiner noted that the Veteran was diagnosed with a non-displaced radial head in October 1990 and that the Veteran was right hand dominant.  The examiner reported that the Veteran denied flare ups and any functional loss or functional impairment of the right extremity.  The examiner found the Veteran's range of motion to be all normal: flexion zero to 145 degrees, extension 145 to zero degrees, forearm supination zero to 85 degrees, and forearm pronation zero to 80 degrees.  The examiner reported no pain upon examination.  The examiner found no objective evidence of pain with weight bearing and no localized tenderness or pain on palpation.  The examiner found that the Veteran was able to perform repetitive use testing and that there was no additional function loss or decrease in range of motion.  The examiner reported that he could not determine if pain, weakness, fatigability or incoordination significantly impacted the Veteran's functional ability with repeated use over time or with flare ups without objective evidence.  The examiner found the Veteran's muscle strength to be normal and he found no muscle atrophy or ankylosis.  The examiner reported that the Veteran did not have flail joint, joint fracture, ununited fracture, malalingned fracture or impairment of supination or pronation or any other pertinent physical findings, complications, conditions, or symptoms.  The examiner found no evidence of crepitus and noted that the Veteran's condition did not impact his ability to perform any type of occupational work. 

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected residuals of a right radial fracture.  In this regard, a compensable rating requires malunion of the radius with bad alignment.  The record does not establish, and the Veteran has not alleged, such malunion.  As such, a compensable rating cannot be awarded under Diagnostic Code 5212.

Finally, the Board has considered the applicability of other potential diagnostic codes.  The Board notes that the Veteran's shoulder disability is currently on appeal and will be discussed further and therefore consideration of 5200, 5201, 5202, and 5203 will be addressed later.  The Board further notes that the record does not show, and the Veteran has not alleged, impairment of his ulna, elbow ankylosis, limitation of forearm flexion, limitation of forearm extension, impairment of the flail joint or joint fracture, or limitation of supination and consideration of 5205, 5206, 5207, 5208, 5209, 5210, 5211 and 5213 is not warranted.  While the Veteran reported painful motion upon lifting, the Board notes that the Veteran's supination and pronation were routinely found to be normal upon VA examination.  Therefore, higher or separate ratings for limitation of supination or pronation are therefore not warranted.  Further the Veteran has not alleged and the record does not show limitation of motion of the wrist or ankylosis of the wrist, therefore consideration of 5214 and 5215 is not warranted

The Board notes that the Veteran has a scar associated with this right forearm disability.  In this regard, during the October 2011 VA DBQ, the Veteran was noted to have a healed 5.5 inch surgical scar, longitudinal in nature.  The examiner did not report that it was painful or unstable.  The examiner noted that there was normal flexion and extension of the elbow and therefore no functaionl impairment from the scar.  Further, the July 2013 and November 2014 examiners did not report the existence of any scars in relation to the Veteran's right radial disability or right elbow.  Therefore, as such scar is asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment, the Board finds that a separate rating for scars associated with the Veteran's right forearm disability is not warranted.  Diagnostic Codes 7800-7805.




Residuals of a Right Heel Fracture

The Veteran contends that a higher rating is warranted for his residuals of a right heel fracture.  In the December 2004 notice of disagreement, the Veteran reported constant pain in his heel and occasional swelling after long periods of standing.  During the July 2010 hearing, the Veteran testified that he had chronic pain in his right heel which he rated at seven out of ten.  The Veteran testified that he had throbbing, tenderness, and swelling in his heel.  He also testified that he used Tylenol and cream for his disability.  The Veteran further testified that he had used gel inserts in his shoes but that he had to stop wearing them as they would press his feet forward and cause pain in his toes.  The Veteran testified that the pain in his heel was constant but that the swelling occurred with excessive use. 

The Veteran's residuals of a right heel fracture are rated 10 percent disabling under Diagnostic Codes 5271-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  In this case, Diagnostic Code 5271 is used for limitation of motion of the ankle, while Diagnostic Code 5284 contemplates other foot injuries. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries not already covered by another provision of the rating schedule.  Moderate residuals of foot injuries are rated 10 percent disabling.  Moderately severe residuals of foot injuries are rated 20 percent disabling.  Severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

Diagnostic Code 5271 provides for limited motion of the ankle.  Moderate limitation is rated as 10 percent disabling.  Marked limitation is rated at 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

Terms such as mild, slight, moderate, and severe, are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.

Post service VA Treatment records through December 2014 show that the Veteran continued to complain of foot pain.  He reported worsened foot pain and swelling after long periods of standing.  X-ray evidence of the right foot revealed no significant mal-alignment of the feet.  

A May 2004 VA examination reflects the Veteran's reports that at rest he suffered from pain, weakness, swelling and fatigue.  The Veteran reported that while standing or walking he had pain, weakness, swelling and fatigue.  Upon physical examination, the examiner found no signs of any abnormal weight bearing and that he required no assistive devices for walking.  The examiner found no tenderness, weakness, edema, atrophy or circulation disturbance.  The examiner found no evidence of pes planus.  The examiner did determine that the Veteran had hammer toes and hallux valgus of the right foot and that the degree of angulation was slight with no resection of the metatarsal head.  The examiner found that the X-rays of the right foot were within normal limits. 

An October 2006 VA examination reflects the Veteran's subjective complaints of constant localized pain crushing, aching and sharp in nature.  The Veteran reported that his pain was elicited by physical activity and relieved by medication.  The Veteran reported that at rest and while standing or waking he had pain, weakness, swelling and fatigue.  Upon physical examination, the examiner found painful motion and tenderness.  The examiner found no evidence of pes planus, pes cavus, hammer toes, Morton's Metatarsalgia, Hallux valgus, or Hallux rigidus.  The examiner determined that the Veteran did not have any limitation with standing and walking but that he required arch supports.  The examiner found that the X-ray results were normal. 

An October 2011 DBQ reflects the Veteran's complaints of constant pain along the plantar aspect of the medial side of the heel.  The Veteran reported that he took pain medication for his back which also worked for his heel pain.  The Veteran reported that he suffers flare ups if he does not wear the proper shoes and that he has flare ups every three to four months.  Upon physical examination, the examiner noted that the Veteran walked with a significant limp favoring his left hip.  But found that the Veteran's alignment of the lower extremities was normal.  The examiner found mild pes planus but no other deformities to include clawing of the feet or toes.  The examiner found the Veteran to have full range of motion of the ankles with dorsiflexion from zero to 20 degrees without pain and plantar flexion from 45 degrees without pain and with repetitions there was no development of pain.  The examiner found that the Veteran's feet revealed normal plantar surfaces with no abnormal callosities or skin breakdown.  The examiner found no apparent tenderness to palpation on the plantar surfaces or around the heels.  The examiner found no objective evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or bilateral weak foot.  While the examiner found that the Veteran required the use of a cane to ambulate, it was determined to be for the Veteran's hip condition and not due to his heel pain.  The examiner found the Veteran's x-rays to be normal with no abnormal findings including no evidence of degenerative arthritis. 

A July 2013 Foot DBQ reflects the Veteran's complaints that his heel pain began in September 1991 after an airborne jump and that his condition has gotten worse with pain and weakness every day.  The examiner found no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, and no evidence of other foot injuries or bilateral weak foot.  The examiner found no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner noted that the x-ray evidence was normal and that the Veteran' right heel fracture had resolved.  The examiner determined that the Veteran's prior diagnosis had progressed and that the Veteran now had plantar fasciitis. 

A November 2014 Foot Conditions DBQ reflects the Veteran's reports that he fractured his heel when he tripped on a storage box coming off a tank.  The Veteran reported that he currently suffers from plantar fasciitis as a result of his previous fracture.  The Veteran reported that he has throbbing foot pain with prolonged standing and walking long distances.  The examiner found no evidence of pain on physical examination but noted the Veteran's complaints of pain with excessive walking and weight bearing.  The examiner found no functional loss due to the Veteran's healed heel fracture.  The examiner found no objective evidence of pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups.  The examiner opined that the Veteran's heel fracture or right calcaneal fracture was healed as he cited to the X-rays completed in 2006 and 2011.  The examiner reported that the heel injury was not aggravated by the on the job injury that the Veterans suffered in January 2003. 

Based on the evidence, the Board finds that the Veteran's residuals of a right heel fracture are manifested by subjective symptoms that more nearly approximate the criteria for a 10 percent disability rating under Diagnostic Code 5284.  There are subjective complaints of constant pain, weakness, fatigue and swelling, which are exacerbated with excessive walking or standing.  The record reflects objective findings that the Veteran's heel fracture healed but that plantar fasciitis developed as a result.  The record reflects no objective evidence of pain upon palpation or tenderness and the Veteran has full range of motion and while he needed the assistive device of a cane for ambulation, it was the result of his hip condition and not the residuals of his heel fracture.  Therefore, the Board finds that the Veteran's residuals of his right heel fracture are moderate and do not rise to the level of moderately severe or severe. 

The Board has considered whether a higher or separate rating is warranted, however the Board finds that the criteria for a rating in excess of 10 percent is not warranted under any other diagnostic code.  The record does not reflect and the Veteran does not allege that he suffers from pes planus, bilateral weak foot, pes cavus, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, therefore consideration of 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 is not warranted.  While the May 2004 VA examiner indicated that the Veteran had hammer toes and hallux valgus of the right foot and that the degree of angulation was slight with no resection of the metatarsal head, the October 2006, October 2011 and July 2013 VA examiners specifically found that the Veteran did not suffer from such conditions.  Further diagnostic codes 5280 and 5282 do not provide for ratings in excess of 10 percent.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  

Chronic Right Shoulder Separation

Historically, the Veteran's service treatment records show that he fell on his right shoulder off of a tank in June 1983.  He was subsequently diagnosed with a separation of the shoulder while on active duty.  After discharge he had surgery in October 2004 for acromioclavicular joint subacromial decompression and acromioclavicular joint debridement in April 2005.  He originally submitted a claim for service connection for his right shoulder disability in 1993 and was granted service connection in a July 1994 rating decision, which rated the Veteran's right shoulder disability at 10 percent disabling effective January 1994, the day after the Veteran's discharge from military service.  The Veteran submitted a claim for increase in March 2004 which was originally denied, the Veteran submitted a notice of disagreement with the decision, but did not list his shoulder disability as among the issues with which he disagreed.  In February 2006, the Veteran submitted an additional claim for increase for his right shoulder disability.  In April 2007 the RO issued another rating decision increasing the Veteran's chronic right shoulder disability to 30 percent disabling effective February 16, 2006.  The Veteran contends that he is entitled to higher ratings for his chronic right shoulder separation due to the pain and functional impairment he experiences, to include difficulty lifting things.

The Veteran's chronic right shoulder separation is rated under Diagnostic Code 5299-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The Veteran's service-connected chronic right shoulder separation, status post distal clavicle resection surgery is currently rated by analogy under the diagnostic codes for an unlisted musculoskeletal disability and limitation of arm motion.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 
As will be noted further herein, VA examinations consistently reflect that the Veteran is right hand dominant.  Therefore, his right shoulder disability pertains to his major extremity.  Limitation of arm motion that is limited to shoulder level warrants a 20 percent rating in the major and minor extremity.  Such limitation that is limited midway between the side and shoulder level warrants a 20 percent rating in the minor extremity and a 30 percent rating in the major extremity.  Such limitation to 25 degrees from the side warrants a 30 percent rating in the minor extremity and a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.  See 38 C.F.R.    § 4.71a, Plate I.

Evidence relevant to the current level of severity of the Veteran's right shoulder disability includes VA treatment records and VA examination reports dated in October 2006, October 2011, July 2013 and November 2014. 

VA and private treatment records dated through December 2014 reflect the Veteran's continued reports of pain with movement.  Surgical notes from October 2005 report moderate acromioclavicular joint arthritis with intact rotator cuff and some decrease in range of motion.  Prior to the surgery, the examiner noted that the Veteran's right shoulder range of motion was forward flexion to 160 degrees, external rotation to 50 degrees.  The examiner found no fracture or dislocations and no significant edema or muscle atrophy.  A December 2005 VA treatment note reflects guarding in the Veteran's right shoulder and range of motion results to be: flexion to 90 degrees, abduction to 60 degrees, internal rotation to 60 degrees, external rotation to 45 degrees, and extension to 45 degrees.  A March 2006 VA treatment note reflects "shoulder flexion 135, abduction 130, internal rotation at belt level with no pain, external rotation [within normal limits]."  March 2009 X-rays showed "evidence of resection of the distal end of the right clavicle.  The glenohumeral joint is intact. The boney mineralization and soft tissues are normal."  A May 2011 VA treatment note reflects that the Veteran had full range of motion of shoulder.  VA treatment notes from June, July and September 2011 reflect abnormal ranges of motion.  July 2011 testing revealed flexion to 133 degrees, extension to 43 degrees, abduction to 111 degrees, external rotation to 32 degrees and internal rotation to 40 degrees.  September 2011 testing revealed flexion to 117 degrees, extension to 30 degrees, abduction to 90 degrees, external rotation to 29 degrees and internal rotation to 35 degrees. 

During an October 2006 VA examination, the Veteran reported that he suffered from weakness and that his joint easily gave way, swelling during fall and winter, inability to lift anything over 25 pounds and dislocation trouble.  The Veteran reported pain located at the shoulder and elbow which occurred constantly; he reported that the pain traveled to his fingertips, low back and hips.  The Veteran reported that the pain was crunching, aching, sharp, sticking, and cramping in nature.  

Upon physical examination, the examiner found that the Veteran's right shoulder showed signs of tenderness but that the left showed no signs of edema, effusion, weakness, tenderness redness, heat, or abnormal movement.  The examiner found guarding of movement.  The examiner found the Veteran's shoulder joint range of motion to be: flexion to 90 degrees with pain at 90 degrees; abduction to 120 degrees with pain at 120 degrees; external rotation to 70 degrees with pain at 70 degrees; and internal rotation to 70 degrees with pain at 70 degrees.  The examiner found that the Veteran's right shoulder joint functionality was additionally limited by pain, fatigue, weakness, lack of endurance and pain.  The examiner found that the increase in limitation was to 5 degrees.  The right joint was not additionally limited by incoordination.  The left joint range of motion was normal and not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner found that the Veteran's right shoulder condition progressed from chronic right shoulder separation with sulcus sign to chronic right shoulder separation status post distal clavicle resection surgery with residuals.  The examiner cited the Veteran's subjective separation injury, distal clavicle resection surgery, tender scar, pain, instability, and objectively decreased range of motion with pain, tenderness, and X-rays. 

During the July 2010 Board hearing, the Veteran testified that his right shoulder disability bilateral resulted in constant pain, fatigue, weakness, lack of endurance, and functional impairment.  The Veteran testified that he began to experience pain in his shoulder at about 25 degrees.  The Veteran testified that he experienced numbness and pain from his shoulder down through his arm and into his fingertips.  The Veteran testified that he could not lift anything not even "a gallon of milk."  The Veteran testified that he took over the counter medication for the pain and any medications prescribed for him. 

During the October 2011 DBQ the Veteran reported that he injured his shoulder when he fell off of a tank.  The Veteran reported that he did not describe any disability but did notice some popping and catching at times.  The Veteran reported that he suffered from constant pain.  The Veteran reported that his shoulder did not lock but that it did give way and was occasionally weak.  The Veteran reported flare-ups about three to four times a week which usually occurred after turning or lifting something.  

Upon physical examination, the examiner noted the Veteran had a two inch scar directly over the acromioclavicular joint of the right shoulder.  The examiner found no atrophy of any of the muscle groups of either shoulder.  The examiner found the biceps reflex was 1+ right and 1+ left; triceps reflex was 1+ right and 1+ left.  The examiner found brachioradialis reflex was trace right and trace left.  The examiner found the radial nerve, ulnar nerve and median nerve to all be normal and all motor and sensory reflexes were intact.  The examiner diagnosed degenerative arthritis of the right shoulder and found that the Veteran was mildly functionally impaired due to the condition of the right shoulder. 

The examiner reported the Veteran's shoulder range of motion to be: right flexion to 170 degrees with objective evidence of pain at 160 degrees; right abduction to 170 degrees with objective evidence of pain at 160; left flexion to 170 degrees with no objective evidence of painful movement; left abduction to 170 degrees with no objective evidence of painful motion.  The examiner found that the Veteran was able to perform repetitive use testing.  The examiner reported the Veteran's post testing range of motion to be: right flexion to 170 degrees, right abduction to 170 degrees, left flexion to 170 degrees, and left abduction to 170 degrees.  The examiner found no additional limitation in range of motion due to repetitive use.  The examiner found no localized tenderness or pain on palpation of the joints and no guarding.  The examiner determined the Veteran's muscle strength to be normal and found no ankylosis of the shoulders.  The examiner reported negative Hawkins Impingement Test, Empty-Can Test, and External rotation/Infraspinatus Strength Test.  The examiner found that while there was a history of mechanical symptoms, clicking and catching of the right shoulder, there was no history of recurrent dislocation (subluxation) of the glenohumeral scaphulohumeral joint.  The examiner found that the Veteran did have a history of acromioclavicular joint dislocation and that there was tenderness on palpation of the acromioclavicular joint and a positive Cross-body adduction test on the right.  The examiner reported that the Veteran had a related scar but that it was neither painful nor unstable nor did it constitute an area of 39 square cm or greater.  The examiner determined that the Veteran had degenerative or traumatic arthritis in his right shoulder but that his condition did not impact his ability to work. 

During the July 2013 Shoulder and Arm Conditions DBQ, the Veteran reported that the onset of his right shoulder symptoms was in June 1983 after he fell off a tank and between two vehicles and hit the ground.  The Veteran reported that his shoulder was dislocated and that he fractured his clavicle.  The Veteran reported that his condition has gotten worse and that he has pain in his acromioclavicular joint which goes down into his elbow.  The Veteran reported that flare ups impact the function of his shoulder where pain causes trouble lifting and carrying.  

Upon physical examination, the examiner noted that the Veteran was right hand dominant.  The examiner reported the Veteran's range of motion of both the right shoulder flexion and abduction to 180 degrees with no objective evidence of painful motion.  The examiner reported the Veteran's range of motion of both the left shoulder flexion and abduction to 180 degrees with objective evidence of painful motion to 180 degrees.  The examiner noted that the Veteran was able to perform repetitive use testing and the Veteran's post test range of motion revealed right shoulder flexion and abduction and left shoulder flexion and abduction to 180 degrees.  The examiner found no additional limitation in range of motion or any functional loss or functional impairment following repetitive use testing.  The examiner reported that the Veteran's right shoulder external rotation and internal rotation ended at 90 degrees with no objective evidence of painful motion and that posttest external and internal rotation ended at 90 degrees.  The examiner found no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the shoulder joint.  The examiner found no objective evidence of pain on palpation or guarding.  The examiner found the Veteran's muscle strength to be normal and no evidence of ankylosis.  The examiner found a negative Hawkins Impingement Test, Empty-Can Test, External rotation/Infraspinatus Strength Test, and Lift-off Subscapularis Test.  The examiner found no history of mechanical symptoms or recurrent dislocation subluxation of the glenohumeral joint and reported a negative crank apprehension and relocation tests.  The examiner found that the Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  The examiner found no tenderness on palpation of the acromioclavicular joint and reported a negative cross-body adduction test.  The examiner did not report any findings as to the Veteran's scars. 

During the November 2014 DBQ the Veteran reported that he suffered right acromioclavicular joint separation after he fell off a tank while in the service in June 1983.  The Veteran reported acromioclavicular joint subacromial decompression in October 2004 and acromioclavicular joint debridement in April 2005.  The Veteran reported chronic right shoulder pain and difficulty lifting heavy objects and reaching behind his back. 

Upon physical examination the examiner noted that the Veteran was right hand dominant and reported that his right flexion was to 150 degrees, abduction to 150 degrees, external rotation to 90 degrees and internal rotation to 45 degrees.  The examiner noted pain upon examination but determined that it does not result in or cause functional loss.  The examiner noted no objective evidence of pain with weight bearing and no localized tenderness or pain on palpation of the joint.  The examiner noted that the Veteran was able to perform repetitive use testing without additional functional loss or loss of range of motion.  The examiner determined that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time but that the examiner could not determine if such was the case with flare ups as the examination was not conducted during or immediately following a flare up.  The examiner found the Veteran's muscle strength to be normal and observed no evidence of muscle atrophy.  The examiner found no evidence of ankylosis, no rotator cuff conditions, no shoulder instability, dislocation or labral pathology.  The examiner found that there was tenderness on palpation of the acromioclavicular joint but found a negative cross-body adduction test.  The examiner found no evidence of any conditions or impairments of the humerus, no loss of head, non or fibrous union, and no malunion of the humerus.  The examiner noted that the Veteran had a scar associated with his chronic right acromioclavicular joint condition, however such was determined to be neither painful nor unstable and not 39 square cm or greater.  The examiner described the scar as located on the right anterior shoulder 5 cm in length and 1 cm in width.  The examiner found that the X-ray evidence showed resection of the lateral end of the right clavicle leaving a widened acromioclavicular joint in good alignment and determined that the Veteran would have difficulty doing repetitive heavy lifting or lifting over his head.  

On review of the evidence, the Board finds that a rating in excess of 10 percent prior to December 5, 2005, is not warranted for limitation of motion of the right shoulder pursuant to DC 5201 as there is no evidence of loss of range of motion of the arm to less than shoulder level.  As above, October 2005 treatment notes reflect that the Veteran had moderate joint arthritis with some decrease in range of motion.  Further prior to the Veteran's October 2005 surgery, the examiner noted that his forward flexion was to 160 degrees, well above shoulder level.  While the Veteran reported pain with movement and progressive worsening over the years, such factors do not result in functional loss more nearly approximating limitation of arm motion at the shoulder level.  See DeLuca, supra; Mitchell, supra. 

On review of the evidence, the Board finds that a rating of 20 percent is warranted beginning December 6, 2005 to February 16, 2006.  As noted, a December 6, 2005 VA treatment note reflects that the Veteran's range of motion was severely limited and reflected that the Veteran's flexion was limited to 90 degrees and abduction to 60 degrees, external rotation to 45 degrees and extension to 45 degrees.  Therefore as there is evidence that the Veteran's range of motion was limited to shoulder level, the Board finds that a rating of 20 percent is warranted for the period beginning December 6, 2005 to February 16, 2006.  However, the Board finds that a rating in excess of 20 percent is not warranted as the record does not reflect that the Veteran's range of motion was limited to midway between side and shoulder level.  Further while the December 2005 examiner reported guarding in the right shoulder, the examiner found no functional deficits.  Such factors do not result in functional loss more nearly approximating limitation of arm motion to midway between side and shoulder level.  See DeLuca, supra; Mitchell, supra. 

The Board finds that a rating in excess of 30 percent is not warranted for limitation of motion of the right shoulder beginning February 16, 2006.  Significantly, there is no evidence of limitation of motion to 25 degrees from the side.  The October 2006 VA examiner reported flexion to 90 degrees with pain at 90 degrees; abduction to 120 degrees with pain at 120 degrees; external rotation to 70 degrees with pain at 70 degrees; and internal rotation to 70 degrees with pain at 70 degrees.  The October 2011 VA examiner reported right shoulder flexion to 170 degrees with objective evidence of pain at 160 degrees; right shoulder abduction to 170 degrees with objective evidence of pain at 160.  The July 2013 VA examiner reported right shoulder flexion and abduction to 180 degrees with no objective evidence of painful motion and right shoulder external and internal rotation to 90 degrees.  The November 2014 VA examiner reported right shoulder flexion was to 150 degrees, abduction to 150 degrees, external rotation to 90 degrees and internal rotation to 45 degrees.  Significantly, the October 2011, the July 2013, and the November 2014 VA examination reports note that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness or incoordination.  Such factors do not result in functional loss more nearly approximating limitation of arm motion at 25 degrees.  See DeLuca, supra; Mitchell, supra.  

In addition, the Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the right shoulder.  However, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, as documented in the VA examination reports and treatment records.  Consideration of Diagnostic Codes 5200 and 5202 is therefore not warranted.  Further while the October 2011 VA examiner noted that the Veteran had impairment of the clavicle, specifically dislocation and reported tenderness on palpation and a positive cross body adduction test, such conditions and symptoms are encompassed in the Veteran's compensation for limitation of motion.  Further, the examinations in 2013 and 2014 do not note dislocation of the Veteran's acromioclavicular joint.  In addition, Diagnostic Code 5203 allows for a maximum 20 percent rating, which is less than the Veteran is in receipt of for his limitation of motion under Diagnostic Code 5201.  Finally, while degenerative changes of the shoulder have been found on X-ray, there is no evidence of X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations prior to December 6, 2005.  Therefore, a higher rating under DC 5003 is not warranted. 

The Board notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's right shoulder disability.  As discussed above, the symptoms associated with the Veteran's disability-namely subjective complaints of pain and loss of range of arm motion-are contemplated in the application of DC 5201.  Moreover, as previously discussed, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, fibrous union of the humerus, nonunion of the humerus, flail shoulder, which could, potentially, support the award of separate ratings in this case.  Furthermore, while the October 2011 examiner observed dislocation of the clavicle with tenderness and limitation of motion and function, the impairment from such is covered by the loss of range of motion rated under 5201.  Finally, the VA examiners determined that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his right shoulder disability.

The Board also notes that the Veteran has a scar associated with this right shoulder disability.  In this regard, at the October 2011 and November 2014 VA examination, he was noted to have a right anterior shoulder scar measuring 5 cm in length and 1 cm in width.  The examiners found the scar to be neither painful nor unstable and that it did not have a total area greater than 39 square cm nor was it located on the head, face or neck.  The Board notes that the Veteran is already service connected for his surgical scars of the right shoulder and left hip associated with his chronic right shoulder separation status post distal clavicle resection surgery.  The Board notes that the Veteran's scars are rated as 10 percent disabling from October 5, 2006, and 20 percent disabling from July 22, 2013.  As the record does not reflect and the Veteran does not allege that he has five or more scars that are unstable or painful, the Board finds that a higher rating under DC 7804 is not warranted, and as the Veteran's scar is not 39 sq. cm or greater nor the result of burns, consideration under 7800, 7801, 7802, and 7805 is not warranted. 

VI.  Other Considerations 

The Board has considered whether staged or further staged ratings under Hart, supra, is appropriate for the Veteran's service-connected residuals of a right radius fracture and a right heel fracture, and chronic right shoulder separation; however, the Board finds that his symptomatology has been stable throughout the appeal period and current stages for each condition.  Therefore, assigning staged or further staged ratings for such disabilities is not warranted.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his connected residuals of a right radius fracture and a right heel fracture, and chronic right shoulder separation.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of a right radius fracture and a right heel fracture, and chronic right shoulder separation with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The rating criteria under Diagnostic Code 5212 contemplate the Veteran's symptoms of residuals of right radius fracture pain.  There are no additional symptoms of the Veteran's service connected residuals of a right radius fracture that are not contemplated under the rating schedule.  The rating criteria under Diagnostic Code 5284 contemplate the Veteran's symptoms of residuals of his right heel fracture to include pain and swelling.  There are no additional symptoms of his residuals of a right heel fracture that are not addressed by the rating schedule.  The rating criteria under Diagnostic Code 5201 contemplate the Veteran's right shoulder disability, to include limitation of motion and pain.  There are no additional symptoms of his chronic right shoulder separation that are not addressed by the rating schedule.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his residuals of a right radius fracture and a right heel fracture, and chronic right shoulder separation.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary. 

For the foregoing reasons, the Board finds that no higher or separate ratings are warranted for the claim of entitlement to a compensable rating for residuals of a right radius fracture and the claim of entitlement to a rating in excess of 10 percent for residuals of a right heel fracture.  The Board finds that a rating in excess of 10 percent is not warranted for the Veteran's chronic right shoulder separation, status post distal clavicle resection surgery prior to December 6, 2005, and not greater than 30 percent after February 16, 2006.  The Board finds that a 20 percent rating is warranted for the Veteran's chronic right shoulder separation, status post distal clavicle resection surgery beginning December 6, 2005 to February 16, 2006.  In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings beyond what has been awarded herein, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied. 

A compensable rating for residuals of a right radius fracture is denied. 

A rating in excess of 10 percent disabling for residuals of a right heel fracture is denied. 

A rating in excess of 10 percent disabling prior to December 6, 2005, for chronic right shoulder separation, status post distal clavicle resection surgery is denied.

A 20 percent rating beginning December 6, 2005, through February 16, 2006, for chronic right shoulder separation, status post distal clavicle resection surgery is granted. 

A rating in excess of 30 percent disabling beginning February 16, 2006, for chronic right shoulder separation, status post distal clavicle resection surgery is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


